*** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-11-0001104
                                                              08-NOV-2013
                                                              10:08 AM




           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                                 ---o0o---


                            CAAP-11-0001104
                       (DC-CIVIL NO. 11-1-2370)

  U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, ON BEHALF OF THE
 HOLDERS OF THE ASSET BACKED SECURITIES CORPORATION HOME EQUITY
   LOAN TRUST, SERIES NC 2005-HE8, ASSET BACKED PASS-THROUGH
                CERTIFICATES, SERIES NC 2005-HE8,
                  Petitioner/Plaintiff-Appellee,

                                    vs.

                   HERMINA CASTRO, STEVEN CASTRO,
              CHRISTOPHER CASTRO, and ESTEBAN CASTRO,
                 Respondents/Defendants-Appellants.

----------------------------------------------------------------
                         CAAP-11-0001105
                    (DC-CIVIL NO. 11-1-2365)

  U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, ON BEHALF OF THE
 HOLDERS OF THE ASSET BACKED SECURITIES CORPORATION HOME EQUITY
   LOAN TRUST, SERIES NC 2005-HE8, ASSET BACKED PASS-THROUGH
                CERTIFICATES, SERIES NC 2005-HE8,
                  Petitioner/Plaintiff-Appellee,

                                    vs.

                   HERMINA CASTRO, STEVEN CASTRO,
              CHRISTOPHER CASTRO, and ESTEBAN CASTRO,
                 Respondents/Defendants-Appellants.
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                             SCWC-11-0001104

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-11-0001104; DC-CIVIL NO. 11-1-2370;
              CAAP-11-0001105; DC-CIVIL NO. 11-1-2365)

                             November 8, 2013

   RECKTENWALD, C.J., NAKAYAMA, ACOBA, MCKENNA, AND POLLACK, JJ.

                 OPINION OF THE COURT BY POLLACK, J.

           This appeal arises out of an ejectment action

instituted by Petitioner/Plaintiff-Appellee U.S. Bank National

Association (U.S. Bank), as Trustee on behalf of the holders of

the Asset Backed Securities Corporation Home Equity Loan Trust,

Series NC 2005-HE8, Asset Backed Pass-Through Certificates,

Series NC 2005-HE8, against Respondents/Defendants-Appellants

Herminia Castro,1 Steven Castro, Christopher Castro, and Esteban

Castro (collectively, “Castros”).          On December 13, 2011, the

District Court of the Second Circuit (district court)2 entered a

judgment for possession and a writ of possession (Judgment) in

favor of U.S. Bank, as well as a separate order 1) granting

summary judgment in favor of U.S. Bank; 2) granting Steven and

Christopher’s motion to set aside entry of default; 3) denying

Herminia’s motion for leave to file an answer and counterclaim



      1
            Herminia’s name is spelled alternatively as “Herminia” and
“Hermina” in the record on appeal. “Herminia” is used in this opinion to
remain consistent with the defendants’ pleadings.
     2
           The Honorable Kelsey T. Kawano presided.

                                     -2-
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


against U.S. Bank; and 4) denying Herminia’s motion to dismiss

for lack of subject matter jurisdiction (Order).

            In its application for writ of certiorari, U.S. Bank

seeks review of the April 16, 2013 Judgment on Appeal of the

Intermediate Court of Appeals (ICA) filed pursuant to its March

14, 2013 Memorandum Opinion, vacating the district court’s

Judgment and Order, and remanding to the district court with

instructions to dismiss the case for lack of jurisdiction.3             For

the reasons set forth herein, we hold that the district court

properly exercised subject matter jurisdiction over the case

because the Castros failed to demonstrate that the action was one

in which title to the subject property would come into question.

                               I. BACKGROUND

                                     A.

            In 2002, Herminia and her husband purchased a property

located in Kahului, Hawai#i (Property).         Herminia and her husband

owned the Property in fee simple as tenants by the entirety.

After the death of her husband in 2005, Herminia decided to

refinance the existing mortgage on the Property.            She and her

son, Sonny Castro, applied for a loan with New Century Mortgage

Corporation (New Century).       On August 9, 2005, Herminia and Sonny




      3
            The Honorable Daniel R. Foley, Lawrence M. Reifurth, and Lisa M.
Ginoza presided.

                                     -3-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


executed a promissory note (Note) for the amount that was

borrowed.

            On August 10, 2005, Herminia and Sonny also executed

and delivered to New Century a mortgage (Mortgage) encumbering

the Property.    The Mortgage was recorded on August 13, 2005 with

the State of Hawai#i Bureau of Conveyances (Bureau).           Herminia

and Sonny thereafter claimed a shared interest in the Property as

joint tenants.

            On August 18, 2005, the Mortgage was assigned to U.S.

Bank.   The Assignment of Mortgage was recorded with the Bureau on

December 8, 2006.

            On March 3, 2009, due to Herminia and Sonny’s failure

to make the scheduled payments as set forth in the Mortgage and

Note, a letter titled “Demand Letter - Notice of Default” was

sent to Herminia and Sonny by Select Portfolio Servicing, Inc.

(SPS), a loan servicing company employed by U.S. Bank.            The

letter provided that it constituted “formal notice of default”

under the terms of the Note and Mortgage.         The letter described

the actions required to cure the default and to dispute

delinquency.

            Subsequently, a “Notice of Mortgagee’s Non-Judicial

Foreclosure Under Power of Sale,” stating U.S. Bank’s intention

to foreclose and sell the Property at a foreclosure auction on



                                    -4-
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


January 25, 2011, was sent to the Castros by U.S. Certified Mail.

The notice was signed for and received by Herminia on November

24, 2010,4    and by the Director of Taxation on November 29, 2010.

In addition, the notice was posted on the Property on December

21, 2010, more than twenty-one days prior to the scheduled

foreclosure sale.     On December 1, 8, and 15, 2010, more than

fourteen days prior to the foreclosure sale, notice of

foreclosure was published in The Maui News.

             The foreclosure sale was thereafter rescheduled to

March 29, 2011.     Notice of the rescheduled date and time was

published in The Maui News, posted on the Property, and sent to

the Director of Taxation, Herminia, and Sonny via U.S. Certified

Mail.   The notice was signed for and received by the Director and

Herminia on February 25 and February 26, 2010, respectively.

             On March 29, 2011, the foreclosure auction was held and

the Property was purchased by U.S. Bank.          On April 8, 2011, the

Mortgagee’s Affidavit of Foreclosure Under Power of Sale

(Mortgagee’s Affidavit of Foreclosure) was recorded with the

Bureau.


      4
            In separate mailings, similar notices were sent to Sonny and
Rolando Taasan, one of the co-owners of the Property, via U.S. Certified Mail
on November 24, 2010.
            Rolando Taasan was named as a grantee in a quitclaim deed recorded
on November 5, 2007 in the Bureau. He is listed as “an unmarried man, as
tenant in severalty, as to an undivided one percent (1%) interest, as tenants
in common.” His relationship to the Castros is not explained in the record.
            After a second unsuccessful delivery attempt on December 2, 2010,
both mailings were returned unclaimed on December 10, 2010.


                                     -5-
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            On April 26, 2011, U.S. Bank sent a letter addressed to

“Former Owner And/or Tenant, Known or Unknown [at the Property],”

instructing the recipients to vacate the Property within ten

calendar days.     On July 29, 2011, U.S Bank recorded a Quitclaim

Deed with the Bureau, identifying U.S. Bank as the grantee of the

Property.

                                     B.

            Following Herminia and Sonny’s failure to vacate the

Property as instructed, U.S. Bank filed two Verified Complaints

for Summary Possession and Ejectment (collectively, “Complaint”)

in the district court on August 24, 2011.5          The Complaint alleged

that U.S. Bank was the fee simple owner of the Property, and the

Castros were “one or more of the . . . persons still occupying

the Property without consent and permission of U.S. Bank.”

            On September 12, 2011, the district court conducted a

Return Hearing wherein Herminia was present and entered a general

denial to the Complaint.       Default was entered as to Steven and

Christopher, Herminia’s sons, who did not appear at the hearing.

            On October 27, 2011, U.S. Bank filed a Motion for

Summary Judgment and Writ of Possession (Motion for Summary



      5
            U.S. Bank filed two separate actions because the Property contains
a “main house,” which was the subject of Civil No. 11-1-2365, and a “cottage,”
which was the subject of Civil No. 11-1-2370. These matters were consolidated
pursuant to the ICA’s May 17, 2012 order granting the Castros’ motion to
consolidate the cases. The record only contains the Complaint filed for Civil
No. 11-1-2370.

                                     -6-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Judgment), requesting that the court enter a judgment for

possession and writ of possession in favor of U.S. Bank and

against the Castros, enter a final judgment under District Court

Rules of Civil Procedure (DCRCP) Rule 54(b), and schedule a trial

on damages to be proved after the Castros vacated the Property.

Attached as exhibits to the motion were certified copies of the

following documents recorded in the Bureau: (1) April 8, 2011

Mortgagee’s Affidavit of Foreclosure; (2) July 29, 2011 Quitclaim

Deed; (3) August 18, 2005 Mortgage; and (4) December 8, 2006

Assignment of Mortgage.

          In support of its Motion for Summary Judgment, U.S.

Bank argued that it had established its superior title to the

Property, as evidenced by the attached Mortgagee’s Affidavit of

Foreclosure and Quitclaim Deed.       U.S. Bank contended that it had

been the record title holder of the Property since July 29, 2011

pursuant to the Quitclaim Deed, and the Castros had continued to

occupy the premises rent free.       U.S. Bank also argued that the

Castros had failed to raise a legitimate issue of a title dispute

under DCRCP Rule 12.1.

          On November 7, 2011, the Castros filed four pleadings

in response to U.S. Bank’s Motion for Summary Judgment.

          First, Herminia filed a Motion for Leave to File Answer

and Counterclaim against U.S. Bank (Motion for Leave).            Herminia

sought to “assert counterclaims against Plaintiff seeking to set

                                    -7-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


aside the foreclosure as being invalid and void, seeking damages

for a wrongful foreclosure, and to quiet title.”           U.S. Bank

opposed the motion, arguing that “[a]ny leave afforded the

Defendant would be an act of futility inasmuch as Defendant

admits its claim is an action to quiet title action and is

therefore outside this court’s jurisdiction.”

           Second, Steven and Christopher filed a Motion to Set

Aside Entry of Default.     They conceded that they did not appear

at the September 12, 2011 Return Hearing, but argued that they

were not aware that they were required to appear personally

before the court, as they believed Herminia could enter a general

denial on their behalf.     They therefore sought to set aside the

default.   A declaration by Herminia in support of the motion was

also submitted.

           Third, Herminia filed a Motion to Dismiss Plaintiff’s

Complaint for Lack of Subject Matter Jurisdiction (Motion to

Dismiss) pursuant to DCRCP Rules 7 and 12.1.          Herminia argued

that the Castros disputed the validity of U.S. Bank’s title to

the Property.   Specifically, Herminia contended that “the

underlying [loan] transaction is void based on fraud in the

inducement or unfair and deceptive acts and practices in

violation of Hawai#i Revised Statutes [(HRS)], Chapters 480 and

481” because Herminia should not have qualified for the Mortgage

based on her income.

                                    -8-
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            Additionally, Herminia argued that U.S. Bank was not

the real party in interest because the original loan had been

taken with New Century.       Herminia contended that there was

“likely a break in the chain of title to the note and mortgage,

making this loan unsecured, and voiding any foreclosure on the

Property.”    Accordingly, Herminia argued that “title is in

dispute” and the district court lacked subject matter

jurisdiction over the case.

            Attached to the Motion to Dismiss was Herminia’s

declaration, which purported to set forth the source, nature, and

extent of the title claimed.6       Herminia expressed her belief that

U.S. Bank may not own the Note and Mortgage and that U.S Bank may

not be able to foreclose due to defects in the transfer of the

loan documents.     Herminia also stated that she had requested a

loan modification from SPS and the company refused to consider

her request for relief.

            Fourth, Herminia filed a Memorandum in Opposition to

U.S. Bank’s Motion for Summary Judgment.          Herminia requested

additional time to respond to the motion and to conduct discovery

related to the underlying loan transaction with New Century.                 She

stated that she intended to conduct a title search and to obtain

an expert report concerning the securitization, sale, and


      6
            The declaration attached to the Motion to Dismiss was not signed.
The original signed declaration was later submitted on November 18, 2011.

                                     -9-
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


transfer of the Note and Mortgage in order to demonstrate that

U.S. Bank was not the real party in interest.

            At a hearing held on November 18, 2011, the district

court granted U.S. Bank’s Motion for Summary Judgment and granted

Steven and Christopher’s Motion to Set Aside Entry of Default.7

The court denied Herminia’s Motion for Leave and Motion to

Dismiss.

            On December 13, 2011, the district court entered a

judgment for possession and a writ of possession in favor of U.S.

Bank, concluding that U.S. Bank was entitled to possession of the

Property.    On the same day the district court entered an order 1)

granting U.S. Bank’s Motion for Summary Judgment; 2) granting

Steven and Christopher’s Motion to Set Aside Entry of Default; 3)

denying Herminia’s Motion for Leave; and 4) denying Herminia’s

Motion to Dismiss.




      7
            A transcript of the hearing was not included in the record on
appeal. The Castros, as appellants, had the burden of providing the relevant
transcripts. Hous. Fin. & Dev. Corp. v. Ferguson, 91 Hawai#i 81, 92, 979 P.2d
1107, 1118 (1999) (“We have stated that ‘the burden is upon appellant in an
appeal to show error by reference to matters in the record, and he has the
responsibility of providing an adequate transcript.’”) (quoting Bettencourt v.
Bettencourt, 80 Hawai#i 225, 230, 909 P.2d 553, 558 (1995)) (brackets
omitted).

                                    -10-
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                                 II. APPEAL

                                     A.

            On appeal to the ICA, the Castros argued in relevant

part that the district court erred in denying Herminia’s Motion

to Dismiss because Herminia’s declaration in support of the

motion had demonstrated that the action was one in which title to

real estate would come into question.8

            In this regard, the Castros argued that they properly

raised a defense to the district court’s subject matter

jurisdiction pursuant to DCRCP Rule 12.1, by submitting

Herminia’s declaration in support of the Motion to Dismiss, which

set forth the source, nature, and extent of the title in a manner

that fully apprised the court of the nature of the Castros’

claim.   Specifically, the Castros argued that Herminia’s

declaration established that she and her husband purchased the

Property from prior owners in 2002, that they owned the property

in fee simple as tenants by the entirety, that after her husband

died in 2005 she obtained title by succession, and that when she

refinanced the loan with her son, she was “misled” regarding her

ability to make the loan payments.         Additionally, the declaration



      8
            The Castros also argued that the district court erred by granting
summary judgment: 1) without granting them additional time for discovery prior
to the hearing; 2) despite “the insufficiency of [U.S. Bank’s] moving papers,”
and U.S. Bank’s failure to carry its burden of proof on all affirmative
defenses; and 3) without affording due process to Christopher and Steven.


                                    -11-
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


established that Herminia was not aware that the loan was sold to

U.S. Bank, and “based on information and belief US Bank did not

own the note and mortgage and would not be able to foreclose due

to defects in the transfer of the loan documents.”

            U.S. Bank argued in response that the district court

appropriately granted its Motion for Summary Judgment and denied

Herminia’s Motion to Dismiss because the declarations submitted

by the Castros failed to state the source, nature and extent of

the Castros’ title claim with the requisite details and

specificity.9    Rather, U.S. Bank contended that the declarations

“were merely an attempt to challenge the underlying foreclosure,

not to affirmatively state [the Castros’] claim to title.”

                                     B.

            On March 14, 2013, the ICA issued its Memorandum

Opinion.    U.S. Bank Nat’l Ass’n v. Castro, Nos. CAAP-11-0001104,

CAAP-11-0001105, 2013 WL 1091714 (Haw. App. Mar. 14, 2013)

(mem.).

            The ICA determined that Herminia’s declaration

adequately “apprised the court that Herminia Castro acquired

title by succession after her husband’s death, that she

refinanced the mortgage on the Property with her son, and that



      9
            U.S. Bank refers to Herminia’s declaration submitted in support of
Steven and Christopher’s Motion to Set Aside Entry of Default, as well as
Herminia’s declaration submitted in support of her Motion to Dismiss. The ICA
only addressed the latter declaration. See 2013 WL 1091714, at *3.

                                    -12-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


she claims an undivided interest in fee simple with her son.”

Id. at *3.    In addition, the ICA concluded that Herminia’s

declaration and Motion to Dismiss, which alleged that “the

underlying transactions involving the Property were void” because

they were “based on fraud in the inducement or unfair and

deceptive acts and practices,” sufficiently “apprised the court

of Defendants’ claim that the non-judicial foreclosure was void

and that Defendants retained title.”        Id.

            Accordingly, the ICA held that the “declaration

contained sufficient information regarding the source, nature,

and extent of title claimed by Defendants” in satisfaction of

DCRCP Rule 12.1, and the district court therefore lacked subject

matter jurisdiction.      Id.   In light of its conclusion, the ICA

did not address the Castros’ remaining points of error on

appeal.10    Id.   The court vacated the district court’s Judgment

and Order, and remanded the case with instructions to dismiss for

lack of jurisdiction.      Id. at *1.

                                    C.

            In its application to this court, U.S. Bank contends

that the Castros failed to satisfy the requirements of DCRCP Rule

12.1 by sufficiently setting forth the source, nature, and extent

of the title claimed in the Property.        U.S. Bank argues that



     10
            See supra note 8.

                                   -13-
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Hawai#i courts have “consistently recognized that vague and

conclusory claims to title will not support a defense to the

District Court’s jurisdiction in suits concerning real property.”

Rather, “a defendant must ‘show affirmatively’ in his affidavit

that he or she has a basis for claiming superior title.”

            U.S. Bank argues that Herminia’s declarations failed to

meet the above standard for showing a claim to title, as they

“allege only that she was given a loan that she could not afford

and that [U.S. Bank] may not have standing to foreclose.”

                              III. DISCUSSION

                                     A.

            “‘The existence of subject matter jurisdiction is a

question of law’ that is ‘reviewable de novo under the

right/wrong standard.”      Aames Funding Corp. v. Mores, 107 Hawai#i

95, 98, 110 P.3d 1042, 1045 (2005) (quoting Lester v. Rapp, 85

Hawai#i 238, 241, 921 P.2d 502, 505 (1997)) (brackets omitted).

            HRS § 604-5(d) (Supp. 2011) “precludes the district

courts of this state from exercising jurisdiction in ‘real

actions . . . in which the title to real estate comes into

question.’”11    Deutsche Bank Nat’l Trust Co. v. Peelua, 126



      11
            HRS § 604-6 (1993), governing ejectment proceedings, provides that
“[n]othing in section 604-5 shall preclude a district court from taking
jurisdiction in ejectment proceedings where the title to real estate does not
come in question at the trial of the action.”

                                    -14-
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Hawai#i 32, 36, 265 P.3d 1128, 1132 (2011) (quoting HRS § 604-

5(d)) (brackets omitted).        “Pursuant to DCRCP Rule 12.1, where a

defendant seeks to assert, as a defense to the jurisdiction of a

district court, that the action is one in which title to real

estate will come into question, the defendant must raise such a

defense in a written answer or written motion, and must attach an

affidavit thereto.”12      Id.   The affidavit must “set[] forth the

source, nature and extent of the title claimed by [the] defendant

to the land in question, and such further particulars as shall

fully apprise the court of the nature of defendant’s claim.”

DCRCP Rule 12.1.

            “This court has explained that DCRCP Rule 12.1 is

derived from an order to district courts that was issued on March

1, 1895.”    Peelua, 126 Hawai#i at 36, 265 P.3d at 1132.          Prior to

the issuance of that order, mere “entry of a plea to

      12
            DCRCP Rule 12.1 (2011) provides:

            Rule 12.1.   Defense of title in district courts.

                  Pleadings. Whenever, in the district court, in
            defense of an action in the nature of an action of trespass
            or for the summary possession of land, or any other action,
            the defendant shall seek to interpose a defense to the
            jurisdiction to the effect that the action is a real action,
            or one in which the title to real estate is involved, such
            defense shall be asserted by a written answer or written
            motion, which shall not be received by the court unless
            accompanied by an affidavit of the defendant, setting forth
            the source, nature and extent of the title claimed by
            defendant to the land in question, and such further
            particulars as shall fully apprise the court of the nature
            of defendant’s claim.

(Emphasis added).

                                     -15-
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


jurisdiction, without more, ousted a district court of

jurisdiction.”       Monette v. Benjamin, 52 Haw. 246, 247, 473 P.2d

864, 865 (1970).       “Such situation was fraught with opportunity

for abuse, and gave considerable concern to the court, which

stated in [Coney v. Manele, 4 Haw. 154 (Haw. Kingdom 1879)], ‘If

dishonest pleas should be set up by defendants, undoubtedly

effectual means will be found to obviate the effects of such

dishonesty.’”      Monette, 52 Haw. at 247, 473 P.2d at 865.

             In Ward v. Kamanaoulu, 9 Haw. 619, 621 (Haw. Rep.

1895), the court followed precedent and held that the district

court was divested of jurisdiction when the defendant admitted to

digging a ditch on the plaintiff’s land but asserted, without

explanation, that he claimed title to the plaintiff’s land.                The

court explained that it felt “obliged to follow the precedents of

this court and sustain such pleas without further proof—there

being no statute nor rule requiring more.”            Id.   However, the

court acknowledged that it was “aware of the mischiefs that are

likely to occur where reckless or dishonest pleas of this

character may be set up, compelling parties in the maintenance of

their possession of land to resort to the higher courts for

pursuit of their remedies.”         Id. at 621.     The court therefore

declared that “[a] rule will be made to apply to future cases.”

Id.



                                      -16-
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


               The 1895 order from which DCRCP Rule 12.1 is derived

was issued four days after the court’s opinion in Ward.                Monette,

52 Haw. at 248, 473 P.2d at 865.

               In Monette, this court considered the defendants’ claim

that the district court lacked jurisdiction over a summary

possession action based on a question of title, pursuant to HRS §

604-5.     52 Haw. 246, 473 P.2d 864.         The court considered the

sufficiency of the defendant’s affidavit setting forth the

source, nature, and extent of the title claimed by the defendant.

Id. at 247-49, 473 P.2d at 864-66.            The court held that the

affidavit “set forth all of the information called for in the

rule,”13 where the affidavit demonstrated that the defendant

claimed title to the land through intestate succession:
               A fair reading of the affidavit show[ed] that [the
               defendant] claimed title to the land in question by
               inheritance from her father, who in turn had inherited from
               his father, and that the title claimed by her was an
               undivided one-sixth interest in fee simple, which descended
               to her by intestate succession from the immediately
               preceding sole owner.

Id. at 248, 473 P.2d at 865.           Although the court noted that the

defendant’s claim of title “could have been described more

precisely,” the affidavit adequately “put in issue the title to

the land involved.”         Id. at 248-49, 473 P.2d at 865.




      13
               At the time, the rule was contained in Rule 14 of the district
court rules.     Id. at 247, 473 P.2d at 865.


                                       -17-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


          On the contrary, in Aames Funding Corp., 107 Hawai#i at

98-100, 110 P.3d at 1045-47, the court held that the defendants’

joint declaration objecting to the district court’s exercise of

jurisdiction pursuant to Rule 12.1 was insufficient.            Similar to

this case, the plaintiff in Aames acquired title to the property

through a non-judicial foreclosure sale.         Id. at 96-97, 110 P.3d

at 1043-44.   The defendants refused to surrender possession of

the property, and the plaintiff subsequently filed an action for

ejectment against the defendants in the district court.            Id. at

97, 110 P.3d at 1044.     The defendants filed a “Rule 12.1 Joint

Declaration . . . Objecting to Subject Matter Jurisdiction,” in

which the defendants declared, “[T]his action involves a dispute

as to title to real property,” and “We claim that we have title

to the Property.”    Id. at 97, 99, 110 P.3d at 1044, 1046

(brackets omitted).     The defendants also filed a motion to

dismiss based on lack of subject matter jurisdiction.            Id. at 97,

110 P.3d at 1044.

          On appeal, this court held that the defendants’

declaration did not satisfy Rule 12.1 because the declaration

“merely asserts that title was at issue, and fails to provide

information as to the source, nature, and extent of the claim.”

Id. at 99, 110 P.3d at 1046 (quotation marks omitted).            The court

noted that the defendants’ declaration and memorandum of law

“include[d] statements objecting to the manner in which the

                                   -18-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Mortgage was consummated[,] such as the purported lack of an

explanation of the ‘power of sale’ clause or of an appended copy

of the [federal Truth-In-Lending Act] ‘Notice of Right to

Cancel.’”    Id.   However, the court explained that “[n]one of

these matters . . . are germane to informing the court as to the

source, nature, and extent of the title claimed by the

[defendants] as to the land in question.”          Id. (quotation marks

omitted) (emphases added).

            Most recently in Peelua, this court clarified the level

of specificity required by Rule 12.1.         126 Hawai#i at 36-37, 265

P.3d at 1132-33.     The court first explained that “[u]nder the

plain language of Rule 12.1, an affidavit that raises a defense

to the court’s jurisdiction must set forth ‘the source, nature,

and extent of the title claimed by defendant’ and ‘further

particulars’ sufficient ‘to fully apprise the court of the nature

of defendant’s claim.’”       Id. at 36, 265 P.3d at 1132.        The court

then reasoned that the phrase “further particulars” in the rule

suggests that the affidavit “must include some details or

specificity regarding the nature of the defendant’s claim”:

            The phrase “further particulars” indicates that the
            reference to “source, extent, and nature” of the claim are
            “particulars” of the defense, whose purpose is to “fully
            apprise” the court of the defendant's claim to title.
            Although DCRCP Rule 12.1 does not define the term
            “particulars,” that term suggests that the affidavit must
            include some details or specificity regarding the nature of
            the defendant's claim.




                                    -19-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Id. at 36-37, 265 P.3d at 1132-33 (citations omitted).            Based on

the plain language of Rule 12.1, the court concluded that “the

source, nature, and extent of title claimed by the defendant,

must be described to the court with some detail and specificity.”

Id. at 376, 265 P.3d at 1132 (emphasis added).          Additionally,

“the defendant may also include in the affidavit any other

particulars, the objective being to apprise the court fully of

the nature of the defendant’s claim.”        Id. at 37, 265 P.3d at

1133 (emphasis added).

          In Peelua, the plaintiff alleged that it was the fee

simple owner of the subject property by virtue of a non-judicial

foreclosure sale.     Id. at 34, 265 P.3d at 1128.       The defendant

refused to relinquish the property, and the plaintiff

subsequently filed a complaint requesting immediate possession of

the property.   Id.    The defendant alleged that the district court

lacked jurisdiction pursuant to Rule 12.1 and attached an

affidavit to the motion to dismiss providing in relevant part:

          5. I am the owner of the Property identified in the
          Complaint filed in this matter. Because of time constraints,
          I cannot file a copy of my Deed to the property with this
          affidavit, but I will furnish a copy of the Deed as soon as
          I can.

          6. The Property identified in the Complaint consists of
          lands which have been owned by [the defendant’s] family for
          generations, going back to the time of the Great Mahele.

          8. The Property has passed down though [sic] my family over
          time, and it was eventually deeded to me by my family.




                                   -20-
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


             10. I was defrauded, duped, coerced and tricked into
             engaging in transaction which involve[d] the Property in the
             Complaint.

Id. at 35, 265 P.3d at 1131 (ellipses and brackets omitted).

             On appeal, the Peelua court held that “[s]imilar to the

affidavit in Aames, [the defendant] states only in a vague and

conclusory fashion that he owns the Property and that title was

deeded to him by his family.”          Id. at 38, 265 P.3d at 1134.         The

court explained that the defendant’s affidavit was deficient in

several respects.       First, as compared to the affidavit in

Monette, the defendant’s affidavit “lack[ed] any specificity with

respect to the source of title.”          Id.   Second, as to the nature

of the claim, the defendant merely asserted that he had a deed to

the property but did not “describe the contents of the deed or

the type of deed he acquired.”          Id.   In comparison, the court in

Monette “was able to discern that [the defendant] was claiming an

interest ‘in fee simple’ by virtue of ‘intestate succession.’”

Id.    Finally, the affidavit “lack[ed] detail or information

regarding the extent of title claimed.”            Id.   In Monette, the

court was able to deduce that the defendant was claiming an

undivided one-sixth interest in title.            Id.

             With respect to the defendant’s claim that he was

“‘defrauded, duped, coerced and tricked’ into engaging in

transactions involving the Property,” the court held that

“without further detail,” the court could not ascertain “how or


                                      -21-
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


whether the allegation has any bearing on title to the Property.”

Id.    Accordingly, the court concluded that the defendant had

failed to establish that title was in question.             Id. at 39, 265

P.3d at 1135.

             In this case, the ICA held that Herminia’s declaration

attached to her Motion to Dismiss satisfied the requirements of

DCRCP Rule 12.1 because the declaration apprised the district

court that Herminia “acquired title by succession after her

husband’s death, that she refinanced the mortgage on the Property

with her son, and that she claims an undivided interest in fee

simple with her son.”        2013 WL 1091714, at *3.       The ICA based its

decision on the following portions of the declaration:
             3. Herminia Castro and her husband purchased the Property
             from the prior owners in 2002.

             4. She and her husband owned the property in fee simple as
             tenants by the entirety.

             5. Her husband died in 2005.

             6. She owned the property after her husband died.

             . . . .

             13. She and her son made a mortgage refinance loan with New
             Century Mortgage Corporation.

             . . . .

             22. She and her son hold title as joint tenants   having
             acquired the property from Herminia Castro, who   acquired
             title from Herminia Castro and her husband, now   deceased,
             and title was recorded in the names of Herminia   Castro [and
             Sonny Castro] as Joint Tenants.

Id. (brackets omitted).        Based on these provisions, the ICA

likened Herminia’s affidavit to the defendant’s affidavit in


                                      -22-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Monette and concluded that “the declaration contained sufficient

information regarding the source, nature, and extent of title

claimed by Defendants.”     Id.

            However, the nature of the claim of title asserted by

Herminia in her declaration and in her Motion to Dismiss is

completely unlike the nature of the claim of title asserted in

Monette.    In Monette, the defendant claimed title to the land by

inheritance and intestate succession.        52 Haw. at 248, 473 P.2d

at 865.    In this case, Herminia is not seeking to establish her

claim of title to the Property based on lineal descent or based

on a superior claim to another party.        Herminia’s claim is only

that there may have been problems with the refinanced loan

transaction with New Century and with the assignment of the Note

and Mortgage from New Century to U.S. Bank.

            Specifically, Herminia’s claim, as argued in her Motion

to Dismiss, is that U.S. Bank does not have a claim of title to

the Property because 1) the underlying loan transaction is void

because Herminia should not have qualified for the Mortgage in

the first instance and only obtained the loan through predatory

lending practices; 2) U.S. Bank is not the “real party in

interest,” as Herminia’s original loan was with New Century and

there was “likely a break in the chain of title to the note and

mortgage” due to the manner in which loans are typically

“securitized and sold”; and 3) the foreclosure was wrongful

                                   -23-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


because Herminia’s request for a loan modification upon

refinancing was denied despite her financial hardship.

          Accordingly, the relevant portions of Herminia’s

declaration are not those paragraphs cited by the ICA, but the

paragraphs related to Herminia’s loan with New Century and the

subsequent assignment of the Note and Mortgage to U.S. Bank:
          7. She had difficulty paying the mortgage and wanted to
          refinance.

          8. She and her son, Sonny, applied for a loan with [New
          Century].

          9. She understood her loan payment was $2600.

          10. She relied on her income of $3300 and contribution from
          her son to make the payments.

          11. She did not know and was not told that her loan payment
          would adjust to $3600.

          12. If she   had known or been told her payment was more than
          her income   and knowing her son was not able to contribute
          more money   to her to pay the mortgage, she would not have
          refinanced   with New Century.

          . . . .

          15. At no time was she informed her loan was sold to [U.S.
          Bank] . . . .

          16. She had no dealings with US Bank.

          17. She asked [SPS] for a loan modification and they would
          not consider her for relief.

          18. She is currently informed and believes that US Bank may
          not own her note and mortgage and may not be able to
          foreclose due to defects in transfer of the loan documents.

          . . . .

          21. She has been informed she should obtain a securitization
          expert report and that it is believed such a report will
          establish a break in the chain of title of the loan
          documents which should invalidate the ability of Plaintiff
          US Bank to foreclose. The original loan was sold. The note
          and mortgage had to be sold and transferred between the
          originator to an Issuing Entity who accumulates loans from
          different entities in order to be bundled and sold to

                                    -24-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            investors, and after enough loans are accumulated, the loans
            are sold to a sponsor who combines the loans into a pool and
            sells them to a depositor. . . . The pools are supposedly
            represented by a Trustee who monitors servicing . . . . The
            servicer collects payments from borrowers and passes the
            cash flows to the trustee. The servicer advances payments
            due from borrowers. The assets need to be properly
            transferred into the trust prior within 90 days of the
            closing date of the trust, and this requires a proper chain
            of endorsements of the note and proper assignments of the
            mortgage or deed of trust. Based on information and belief,
            there is a genuine issue as to who owns the note and has the
            right to enforce the note.

(Emphases added).

            Contrary to the ICA’s holding, the above paragraphs of

Herminia’s declaration are not sufficient to apprise the court of

the source, nature and extent of Herminia’s claim of title.

Rather, similar to the defendant’s affidavit in Peelua,

Herminia’s declaration “states only in a vague and conclusory

fashion” that she claims title to the Property, fails to describe

the nature of her claim with any specificity, and is generally

lacking in “detail or information regarding the extent of title

claimed.”    126 Hawai#i at 38, 265 P.3d at 1134.

            In Peelua, the court held that the defendant’s claim

that he was “defrauded, duped, coerced, and tricked” into

engaging in transactions involving the subject property, without

further detail, was insufficient to establish a claim of title

because it could not “be ascertained how or whether the

allegation has any bearing on title to the Property.”             126

Hawai#i at 38, 265 P.3d at 1134.        In Aames Funding Corp., the

court held that “statements objecting to the manner in which the

                                    -25-
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Mortgage was consummated” are not “germane to informing the court

as to the source, nature, and extent of the title claimed[.]”

107 Hawai#i at 99, 110 P.3d at 1046 (quotation marks omitted).

Here, Herminia’s allegations of fraud in the underlying loan

transaction are lacking in detail, and the Castros have failed to

demonstrate what bearing the allegations, even if true, would

have on title to the Property.14

            With respect to Herminia’s claim that she is “informed

and believes” that “U.S. Bank may not own her note and mortgage

and may not be able to foreclose due to defects in transfer of

the loan documents,” (emphases added), the assertion is

speculative and lacking the type of “detail and specificity”

required by Rule 12.1.      See Peelua, 126 Hawai#i at 37, 265 P.3d

at 1133.    Herminia’s declaration describes a general process by

which loans are typically securitized and sold, and provides that

“it is believed” that a “securitization expert report . . . will

      14
            In any event, Herminia’s mere allegation that she qualified for a
loan she could not afford, does not establish fraud in the underlying loan
transaction. Neither Herminia’s declaration nor the Motion to Dismiss
“provide[d] a discernible factual or legal argument” demonstrating that the
loan with New Century involved any of the three types of fraud recognized in
the mortgage context; fraud in the factum, fraud in the inducement, or
constructive fraud. Aames Funding Corp., 107 Hawai#i at 103-04, 110 P.3d at
1050-51.
            Similarly, Herminia’s declaration and Motion to Dismiss lacked any
facts or legal arguments supporting her claims of unfair or deceptive trade
practices with respect to the underlying loan transaction. She argued only
that New Century “had to know” that she could not afford the refinanced loan.
Cf. Haw. Cmty. Fed. Credit Union v. Keka, 94 Hawai#i 213, 217, 228-29, 11 P.3d
1, 5, 16-17 (2000) (finding genuine issue of material fact as to whether loan
officer negotiated loan with consumers in a deceptive manner, based on
consumers’ allegation that officer represented that it would be “no problem”
to later change the interest rate on mortgage).

                                    -26-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


establish a break in the chain of title of the loan documents.”

(Emphasis added).    This general description does not establish

how or whether the manner in which the Note and Mortgage were

assigned to U.S. Bank affects Herminia’s claim of title to the

Property.    See Peelua, 126 Hawai#i at 38, 265 P.3d at 1134

(assertion of fraud in underlying transaction insufficient to

establish claim of title where it could not “be ascertained how

or whether the allegation has any bearing on title to the

Property”).

            Finally, Herminia’s claim that the foreclosure was

wrongful because she was denied a loan modification is also

stated in a vague and conclusory manner.         Her declaration does

not establish how the lack of a loan modification would affect

her claim of title.

            Thus, Herminia’s declaration in support of her Motion

to Dismiss for lack of jurisdiction did not contain the detail

and specificity of the source, nature and extent of the title

claimed that is required by DCRCP Rule 12.1.          Permitting the type

of vague, speculative hypotheticals of a defect in the chain of

title that the Castros assert would contravene the purpose of the

rule, which is to “apprise the court fully of the nature of the

defendant’s claim,” Peelua, 125 Hawai#i at 37, 265 P.3d at 1133.

Accordingly, the ICA erred in determining that the district court


                                   -27-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


lacked subject matter jurisdiction over the case pursuant to

DCRCP Rule 12.1.

                                    B.

          In light of our conclusion, we address the remaining

points of error raised by the Castros in their appeal to the ICA,

see supra note 8, which the ICA did not address.           See 2013 WL

1091714, at *3.

                                    1.

          The Castros argued to the ICA that the district court

erred by failing to grant them additional time for discovery

prior to granting summary judgment in favor of U.S. Bank.

Herminia’s memorandum in opposition to the Motion for Summary

Judgment sought additional time for discovery related to “issues

with regard to the underlying transaction.”

          The Castros argued to the ICA that additional discovery

was required to conduct “a title search and [to] obtain[] an

expert report concerning the securitization, sale and transfer of

the underlying promissory note and mortgage.”          The Castros

contended that there are “problems inherent” in the

“securitization, sale and transfer of notes and mortgages,” such

as “predatory lending practices,” and that these problems “should

invalidate the underlying transaction based upon fraud . . . or

on unfair and deceptive acts and practices.”          The Castros argued

that an “expert report would establish if the loan was in fact

                                   -28-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


sold on the secondary market, and through whom these loans were

sold such that we could then track whether or not . . . there

were proper assignments of the mortgage and endorsement, transfer

and receipt of the notes.”

            Hawai#i Rules of Civil Procedure (HRCP) Rule 56(f)

(2000) pertaining to motions for summary judgment provides that

the court may order a continuance to permit discovery if “it

appear[s] from the affidavits of a party opposing the motion that

the party cannot for reasons stated present by affidavit facts

essential to justify the party’s opposition[.]”           This court has

held that
            [a] trial court's decision to deny a request for a
            continuance pursuant to HRCP Rule 56(f) . . . will not be
            reversed absent an abuse of discretion. Additionally, the
            request must demonstrate how postponement of a ruling on the
            motion will enable him or her, by discovery or other means,
            to rebut the movants' showing of absence of a genuine issue
            of fact.

Acoba v. Gen. Tire, Inc., 92 Hawai#i 1, 9-10, 986 P.2d 288, 296-

97 (1999) (quotation marks, citations and brackets omitted)

(emphasis added).

            In this case, the Castros failed to show how the

proposed discovery, the purpose of which was to contest the

underlying loan transaction and foreclosure, would demonstrate a

genuine issue of material fact as to U.S. Bank’s entitlement to a

judgment for possession and writ of possession.




                                    -29-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


            This court has recognized that nonjudicial foreclosure

statutes have a three-fold purpose:
            First, the nonjudicial foreclosure process should protect
            the debtor from a wrongful loss of property; second, the
            process should ensure that properly conducted sales are
            final between the parties and conclusive as to bona fide
            purchasers; and third, the process should give creditors a
            quick, inexpensive remedy against defaulting debtors.

Lee v. HSBC Bank USA, 121 Hawai#i 287, 291, 218 P.3d 775, 779

(2009) (citation and quotation marks omitted) (underline emphasis

added).   Therefore, a significant purpose of the nonjudicial

foreclosure process is to ensure that the sale that results is

final between the parties.

            In this case, the record demonstrates that U.S. Bank

properly conducted a nonjudicial foreclosure sale.            U.S. Bank’s

Motion for Summary Judgment included certified copies of the

Mortgagee’s Affidavit of Foreclosure, Quitclaim Deed, Mortgage,

and Assignment of Mortgage.       These documents established a direct

chain of title from the original lender, New Century, to U.S.

Bank, which became the holder of the Note and Mortgage on the

Property.    When Herminia failed to make the loan payments, notice

of default was sent to the Castros in compliance with the

requirements of the Mortgage, and a Notice of Mortgagee’s Non-

Judicial Foreclosure Under Power of Sale was served by certified

mail on all relevant parties, posted on the property, and

published in The Maui News.       U.S. Bank was the highest bidder at



                                    -30-
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


the foreclosure sale.      The Quitclaim Deed conveying the Property

to U.S. Bank in fee simple was then recorded.

            Thus, U.S. Bank produced documents demonstrating that

it owned the Property in fee simple as a result of the

nonjudicial foreclosure sale.        In particular, the Mortgagee’s

Affidavit of Foreclosure was statutorily required to “set[] forth

the mortgagee’s acts in the premises fully and particularly.”15

Lee, 121 Hawai#i at 292, 218 P.3d at 780.          HRS § 667-8 (1993)

provides that the certified copy of the Mortgagee’s Affidavit of

Foreclosure “shall be admitted as evidence that the power of sale

was duly executed.”16     “That the affidavit shall be admitted as

evidence that the power of sale was duly executed demonstrates

the legislature’s intent to promote the finality of properly

conducted sales.”     Lee, 121 Hawai#i at 292, 218 P.3d at 780

(emphasis added).

      15
            HRS § 667-5(d) (Supp. 2011) provides that “[t]he mortgagee, within
thirty days after selling the property in pursuance of the power, shall file a
copy of the notice of sale and the mortgagee’s affidavit, setting forth the
mortgagee’s acts in the premises fully and particularly, in the bureau of
conveyances.” (Emphasis added). The affidavit “may lawfully be made by any
person duly authorized to act for the mortgagee, and in such capacity
conducting the foreclosure.” HRS § 667-7 (Supp. 2011).
      16
            HRS § 667-8 (1993) provides,

            If it appears by the affidavit that the affiant has in all
            respects complied with the requirements of the power of sale
            and the statute, in relation to all things to be done by the
            affiant before selling the property, and has sold the same
            in the manner required by the power, the affidavit, or a
            duly certified copy of the record thereof, shall be admitted
            as evidence that the power of sale was duly executed.

(Emphases added).

                                    -31-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


          The Castros have not contested that Herminia defaulted

on the loan and have not argued that U.S. Bank violated the

statute governing the process for nonjudicial foreclosures.             See

HRS § 667-5 (Supp. 2011).      Rather, the Castros’ main contention

involves the validity of Herminia’s refinanced loan with New

Century and the validity of the assignment of the Mortgage to

U.S. Bank.   However, as noted, the Castros merely alluded to

predatory lending and the process of selling and pooling loans

generally throughout the country, rather than specifically

alleging that U.S. Bank was not the holder of the Note and

Mortgage or lacked title to the Property.         On the other hand,

U.S. Bank produced all of the relevant documents demonstrating

that it properly conducted the nonjudicial foreclosure sale.

Accordingly, the Castros failed to “demonstrate how postponement

of a ruling on the motion [for summary judgment]” would have

enabled them to “rebut [U.S. Bank’s] showing of absence of a

genuine issue of fact.”     Acoba, 92 Hawai#i at 9-10, 986 P.2d at

296-97 (citing Josue v. Isuzu Motors Am., Inc., 87 Hawai#i 413,

416, 958 P.2d 535, 538 (1998)) (quotation marks omitted).             The

district court did not abuse its discretion in denying the

Castros’ request for a continuance under HRCP Rule 56(f).




                                   -32-
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                                     2.

            The Castros also argued to the ICA that the district

court erred in granting summary judgment due to “the

insufficiency of the moving papers,” “genuine issues of fact

raised by the Castro declaration,”17 and the denial of due

process with respect to Herminia’s sons, Steven and Christopher.

            “We review a circuit court’s award of summary judgment

de novo under the same standard applied by the circuit court.”

Fujimoto v. Au, 95 Hawai#i 116, 136, 19 P.3d 699, 719 (2001)

(citing Amfac, Inc. v. Waikiki Beachcomber Inv. Co., 74 Haw. 85,

104, 839 P.2d 10, 22 (1992)) (brackets omitted).            “Summary

judgment is appropriate ‘if the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue of

material fact and the moving party is entitled to judgment as a

matter of law.’”     Amfac, 74 Haw. at 104, 839 P.2d at 22 (citing

Gossinger v. Ass’n of Apt. Owners of Regency of Ala Wai, 73 Haw.

412, 416, 835 P.2d 627, 630 (1992)).

            First, the Castros argued that the district court erred

in granting summary judgment because the only declaration

submitted in support of the Motion for Summary Judgment was a

declaration by U.S. Bank’s counsel, which “purport[ed] to

      17
            The Castros cited Herminia’s memorandum in opposition to the
Motion for Summary Judgment, which did not include Herminia’s declaration, but
included counsel’s declaration.

                                    -33-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


authenticate and verify facts and documents relative to this

transaction.”    The Castros argued that counsel’s declaration was

“deficient as a matter of law” because it failed to show that

counsel was “competent to testify, and [did] not set forth

admissible evidence based on personal knowledge.”           However, U.S.

Bank included a certified copy of the Mortgagee’s Affidavit of

Foreclosure with its Motion for Summary Judgment in accordance

with HRS § 667-5(d).     The affidavit was self-authenticating under

Hawai#i Rules of Evidence (HRE) Rule 902(4)18 and admissible “as

evidence that the power of sale was duly executed” pursuant to

HRS § 667-8.    Additionally, U.S. Bank attached other documents

establishing a direct chain of title from New Century to U.S.

Bank in its Motion for Summary Judgment.         Thus the Castros have

failed to demonstrate that the moving papers were insufficient.

          Second, the Castros argued that U.S. Bank failed to

carry its burden of proving that the Castros could not prevail as

     18
          HRE Rule 902 (Supp. 2011) provides in relevant part:

          Extrinsic evidence of authenticity as a condition precedent
          to admissibility is not required with respect to the
          following:

          . . . .

          (4) Certified copies of public records. A copy of an official
          record or report or entry therein, or of a document authorized by
          law to be recorded or filed and actually recorded or filed in a
          public office, including data compilations in any form, certified
          as correct by the custodian or other person authorized to make the
          certification, by certificate complying paragraph (1), (2), or (3)
          or complying with any statute or rule prescribed by the supreme
          court.

                                   -34-
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


to all affirmative defenses against summary judgment.              However,

“a plaintiff-movant is not required to disprove affirmative

defenses asserted by a defendant in order to prevail on a motion

for summary judgment.”       GECC Fin. Corp. v. Jaffarian, 80 Hawai#i

118, 119, 905 P.2d 624, 625 (1995) [hereinafter Jaffarian I].

The plaintiff is only obligated to disprove an affirmative

defense on a motion for summary judgment when “the defense

produces material in support of an affirmative defense.”19              GECC

Fin. Corp. v. Jaffarian, 79 Hawai#i 516, 526, 904 P.2d 530, 540

(App. 1995) (Acoba, J., concurring).          “Generally, the defendant

has the burden of proof on all affirmative defenses, which

includes the burden of proving facts which are essential to the

asserted defense.”       Id. at 526 n.3, 904 P.2d at 540 n.3.

             In this case, the only evidence produced by the Castros

in support of their defense of lack of jurisdiction was

Herminia’s declaration.        However, as noted, the declaration

contained only vague, conclusory, and irrelevant allegations of

misconduct in the underlying loan transaction and in the

assignment of the Mortgage to U.S. Bank.           The Castros therefore

did not meet their burden of proving facts essential to their

defense.

             For the same reason, Herminia’s declaration did not

      19
             The Jaffarian I court adopted the analysis of the ICA concurring
opinion.   80 Hawai#i at 119, 905 P.2d at 625.

                                     -35-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


demonstrate the existence of genuine issues of material fact as

to whether U.S. Bank was a real party in interest.           See HRCP Rule

56(e) (“an adverse party may not rest upon the mere allegations

or denials of the adverse party’s pleading, but the adverse

party’s response, by affidavits . . . must set forth specific

facts showing that there is a genuine issue for trial”).

           Finally, the Castros argued to the ICA that Christopher

and Steven were denied due process because the district court’s

order setting aside the entry of default was entered at the same

time as the order granting summary judgment to U.S. Bank.             Thus,

the Castros appeared to argue that Christopher and Steven were

not afforded an adequate opportunity to contest the Motion for

Summary Judgment.    This issue was not raised before the district

court and the Castros submitted that it should be addressed as

plain error.
           In civil cases, the plain error rule is only invoked when
           “justice so requires.” We have taken three factors into
           account in deciding whether our discretionary power to
           notice plain error ought to be exercised in civil cases: (1)
           whether consideration of the issue not raised at trial
           requires additional facts; (2) whether its resolution will
           affect the integrity of the trial court's findings of fact;
           and (3) whether the issue is of great public import.

Montalvo v. Lapez, 77 Hawai#i 282, 290, 884 P.2d 345, 353 (1994)

(quoting State v. Fox, 70 Haw. 46, 56 n.2, 760 P.2d 670, 676 n.2

(1988)).

           In this case, the record is factually undeveloped with

respect to the due process claim.         See Montalvo, 77 Hawai#i at

                                   -36-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


290-91, 884 P.2d at 353-54 (“The first factor is based on the

tenet that an appellate court should not review an issue based

upon an undeveloped factual record.”).         The Castros did not

include any transcripts of the district court proceedings in the

record on appeal.    The Castros also did not specify the manner in

which Christopher and Steven were allegedly denied due process,

other than claiming that they did not have the opportunity to

contest the merits of summary judgment.

          It is undisputed that the Castros received notice of

the hearing on the Motion for Summary Judgment and were

represented by counsel throughout the district court proceedings.

The Castros conceded that “[c]learly, [Christopher and Steven]

would have known of the pending summary judgment.”           Consequently,

there is no indication in the record that Christopher and Steven

were denied “notice and an opportunity to be heard at a

meaningful time and in a meaningful manner.”          Bank of Haw. v.

Kunimoto, 91 Hawai#i 372, 388, 984 P.2d 1198, 1214 (1999) (citing

Korean Buddhist Dae Won Sa Temple of Haw. v. Sullivan, 87 Hawai#i

217, 243, 953 P.2d 1315, 1341 (1998)) (quotation marks omitted).

Therefore, we decline to recognize plain error in this matter.




                                   -37-
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                                   IV.

          Based on the foregoing, we hold that the district court

properly exercised subject matter jurisdiction over this case and

granted summary judgment in favor of U.S. Bank.          The ICA’s April

16, 2013 Judgment on Appeal is vacated and the district court’s

December 13, 2011 Judgment and Order are affirmed.

Charles R. Prather and                   /s/ Mark E. Recktenwald
Sofia Hirosane McGuire,
for petitioner                           /s/ Paula A. Nakayama

Robin R. Horner,                         /s/ Simeon R. Acoba, Jr.
for respondents
                                         /s/ Sabrina S. McKenna

                                         /s/ Richard W. Pollack




                                   -38-